DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-9, 11, 14-17, and 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings objection and the 35 USC 112 second paragraph rejection made in the Office Action mailed on 09/22/2020 are hereby withdrawn as a result of claim amendment filed on 03/17/2021.

Drawings
3.	The drawings received on 12/06/2019 are acceptable.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 7-9, 11, 19, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. PG. Pub. No. 2004/0140528 A1).
With respect to claim 1, Kim et al., hereinafter referred to as “Kim,” teaches a device (FIG. 8 or FIG. 12) comprising:
a first coil 35 comprising at least one conductive wire (conductor used to formed coil 35) with a plurality of turns (three turns as shown in FIG. 8) and first and second coil ends (outer and inner ends);
a second coil (combination of coils 37 and 38) comprising first and second coil ends (inner ends of coils 37 and 38), wherein the second coil is electrically connected in series with the first coil via an electrical junction (connection via between inner ends of coils 35 and 37) between the second coil end (inner end) of the first coil and the first coil end (inner end) of the second coil,
wherein the second coil comprises a plurality of conductive wires (wires used to form coils 37 and 38) that (i) each has a plurality of turns (three turns of each coils 37 and 38), and (ii) are electrically connected in parallel with one another.
wherein the second coil comprises an insulating material (insulating layer between coils 37 and 38, not expressly shown) separating at least two conductive wires of the plurality of conductive wires,
wherein the second coil comprises at least one connector (connection via at outer ends of coils 37 and 38) connecting two or more conductive wires of the plurality of conductive wires; and
first, second, and third terminals (Port 1, Port 2, and terminal 36 or outer end of coil 37) that are physically available for connection with an external selection circuit 55 and or 56 (the claim does not call for the terminals being connected with external selection circuit, the claim merely requires the terminals are “available”), wherein (i) the first terminal (Port 1) is electrically connected to the first coil end of the first coil (ii) the second terminal (Port 2) is electrically connected to the second coil end of the second coil, and (iii) the third terminal (terminal 36 or 
With respect to claim 2, Kim teaches the device of claim 1. The “second coil operates at a frequency selected from a frequency range between 100 kHz and 350 kHz” limitation is merely a functional or intended use limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-31 (Fed. Cir. 1997).
With respect to claim 3, Kim teaches the device of claim 1, wherein the second coil comprises at least 10 turns (para. [0056]). The maximum turns of the inductor is 14, and in FIG. 8, the first coil has three turns, so the second coil can have 11 turns. Therefore, Kim teaches the claimed limitation. 
With respect to claim 7, Kim teaches the device of claim 1, wherein at least one wire of the plurality of conductive wires comprises:
a first turn (outermost turn) having a portion of the first turn including a first width; and 
a second turn (inner turn) having a portion of the second turn including a second width, wherein the second width is different than the first width (para. [0032]).
With respect to claim 8, Kim teaches the device of claim 7, wherein the first turn is disposed adjacent to the second turn (para. [0032]).
With respect to claim 9, Kim teaches the device of claim 7, wherein the first turn is an outer turn and the second turn is an inner turn and the width of the first turn is greater than the width of the second turn (para. [0032]).
With respect to claim 11, Kim teaches the device of claim 1, wherein the first coil is positioned adjacent to the second coil (para. [0032]). There is no other coils between the first and second coil. Therefore, Kim teaches the claimed limitations.
With respect to claim 19, Kim teaches the device of claim 1. The “device is a mobile device” is merely a functional or intended use limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-31 (Fed. Cir. 1997).
With respect to claim 21, Kim teaches the device of claim 1, wherein each conductive wire of the first coil and the second coil comprises an electrically conductive material from a group consisting of a trace, a filar, a filament, and combinations thereof (para. [0040]).
With respect to claim 22, Kim teaches the device of claim 1, wherein the point along either the first coil or the second coil to which the third terminal is electrically connected comprises the electrical junction (terminal line connected to switch 39 or 40) between the second coil end of the first coil and the first coil end of the second coil (para. [0046]).
With respect to claim 23, Kim teaches the device of claim 1, wherein the multiple possible pairwise combinations of the device’s first, second, and third terminals comprise (i) a first pairwise combination between the first and second terminals, (ii) a second pairwise combination between the first and third terminals, and (iii) a third pairwise combination between the second and third terminals (para. [0040]). The claim only requires availability.
With respect to claim 24, Kim teaches the device of claim 23, wherein the first coil has a first operating frequency, the second coil has a second operating frequency, and each of the multiple possible pairwise combinations of the device’s first, second, and third terminals corresponds to a different operating frequency for the device. The limitation of claim 24 is merely a functional or intended use limitation that does not structurally distinguish the claimed 
With respect to claim 25, Kim teaches the device of claim 1, wherein each of the multiple possible pairwise combinations of the device’s first, second, and third terminals corresponds to a different inductance value for the device (para. [0040]).
With respect to claim 26, Kim teaches the device of claim 1, wherein the device’s first, second, and third terminals are connected to the external selection circuit, and wherein the external selection circuit is configured to:
select from among the multiple possible pairwise combinations of the first, second, and third terminals; and
form an electrical connection between the selected pairwise combination (para. [0040]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 2, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1 and 14 above, and further in view of Park et al. (U.S. PG. Pub. No. 2014/0145810 A1).
With respect to claim 2, Kim teaches the device of claim 1. The “second coil operates at a frequency selected from a frequency range between 100 kHz and 350 kHz” limitation is merely a functional or intended use limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-31 (Fed. Cir. 1997).
Nonetheless, Park et al., hereinafter referred to as “Park,” teaches a device 100 (FIG. 1B), wherein the second coil 120 operates at a frequency selected from a frequency range between 100 kHz and 350 kHz (Park, para. [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the frequency range operation as taught by Park to the device of Kim to deliver the required power efficiency (para. [0007].
With respect to claim 6, Kim teaches the device of claim 1. Kim does not expressly teach a gap between an outermost turn of the second coil and an adjacent turn of the first coil, wherein the gap is between 0.05 mm and 10 mm.
Park teaches a device 100 (FIG. 1B) comprising a gap between an outermost turn of the second coil and an adjacent turn of the first coil, wherein the gap d1 is between 0.05 mm and 10 mm  (Park, para. [0060]). It would have been obvious before the effective filing date of the 
With respect to claim 19, Kim teaches the device of claim 1. The “device is a mobile device” is merely a functional or intended use limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-31 (Fed. Cir. 1997).
Nonetheless, Park teaches a device (FIG. 1B), wherein the device is a mobile device (Park, para. [0006]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have use the device as a mobile device as taught by Park to the device of Kim to provide the required power delivery efficiency for the device.

9.	Claims 4, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, in view of Lehr et al. (U.S. PG. Pub. No. 2013/0308256 A1).
With respect to claim 4, Kim teaches the device of claim 1. Kim does not expressly teach a turn gap disposed between at least two of the plurality of turns in at least one wire of the plurality of conductive wires, wherein the turn gap is at least 0.1 mm.
Lehr et al., hereinafter referred to as “Lehr,” teaches a device 300 (FIG. 3) comprising a gap 340 disposed between at least two of the plurality of turns in at least one wire of the plurality of conductive wires (Lehr, para. [0051]). Lehr does not expressly teach the gap is between 0.1 mm and 0.5 mm. However, Lehr discloses that the gap could be dimensioned as needed to reduce the of eddy current (para. [0051]). Accordingly, it would be within the skill of a person 
With respect to claim 17, Kim teaches the device of claim 1. Kim does not expressly teach the first coil and the second coil are disposed on one or more flexible substrates.
Lehr teaches a device (FIG. 3), wherein the first coil and the second coil are disposed on one or more flexible substrates 420 (Lehr, para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flexible substrate as taught by Lehr to the device of Kim to enable to bend or twist as needed within the housing (para. [0036]).
With respect to claim 20,Kim in view of Lehr teaches the device of claim 17, wherein the one or more flexible substrates further comprises a substrate material from the group consisting of a polyimide, an acrylic, fiberglass, polyester, polyether imide, polytetrafluoroethylene, polyethylene, polyetheretherketone (PEEK), polyethylene napthalate, fluropolymers, copolymers, a ceramic material, a ferrite material, and combinations thereof (Lehr, para. [0036]). 

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Singh et al. (U.S. PG. Pub. No. 2013/0199028 A1).
With respect to claim 16, Kim teaches the device of claim 1. Kim does not expressly teach an inductance of the second coil is greater than 4.2uH and the second coil operates at a frequency selected from a frequency range between 100 kHz and 350 kHz.
.

11.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Kurz et al. (U.S. PG. Pub. No. 2015/0145635 A1).
With respect to claim 14, Kim teaches the device of claim 1. Kim does not expressly teach a shielding material disposed adjacent one of the first coil, the second coil, and both the first coil and the second coil, wherein the shielding material is a ferrite material. 
Kurz teaches a device (e.g. FIGs. 12 -13) including a shielding material 692 disposed adjacent one of the first coil 630, the second coil 650, and both the first coil and the second coil, wherein the shielding material is a ferrite material (para. [0057]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ferrite shield as taught by Kurz to the device of Kim to protect the device from magnetic interference.
 With respect to claim 15, Kim in view of Kurz teaches the device of claim 14, wherein the combination of the second coil and shielding material provide a quality factor greater than 10 (Kurz, para. [0057]). Kurz teaches the claimed material. Accordingly, the device of the combination of Kim and Kurz would have the claimed features.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837